DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/684,064 filed 11/14/2019 and Amendment filed 01/19/2021.
Claims 1-20 are pending in the Application.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/19/2021, with respect to claims 1-20 have been fully considered and are persuasive.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10, 515,181 and over claims 1-11 of U.S. Patent No. 10,515,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application and Patents are claiming common subject matter as follows:
Application 16/684,064
Patent 10, 515,181
Patent 10,515,183

Claim 8: A computer program product facilitating chip identification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to:
A computer-implemented method, comprising:
matching, by a device operatively coupled to a processor, an element of an elementary cell of a design layout integrated circuit with another element of one or more elementary cells based on a layout analysis of the integrated circuit, wherein the element is associated with the design layout integrated circuit and the other element is associated with a second design layout integrated circuit, wherein the matching is performed to generate mappings between the first design layout integrated circuit and the second design layout integrated circuit; and
divide an integrated circuit into one or more elementary cells based on topological characteristic of the integrated circuit; identify an element within a first elementary cell of the one or more elementary cells; match the element with respective elements across the one or more elementary cells including the first elementary cell based on a layout analysis of the integrated circuit, wherein the respective elements are replicas of the element, and wherein a match is determined based on construction of a gate mapping sequence created by utilization of a type and a number of gates of a defined design and evaluation of historical information regarding other integrated circuits that were previously analyzed; and
identifying, by a system operatively coupled to a processor, an element within a first elementary cell of one or more elementary cells of an integrated circuit; matching, by the system, the element with respective elements across the one or more elementary cells including the first elementary cell, wherein the respective elements are replicas of the element, and wherein the matching is based on a layout analysis of the integrated circuit; and
displaying, via an interface of the device, a correlation matrix illustrating a correlation between mappings of the design 




Independent claims 1, 11, 16 correspond to the independent claim 8 of the Patent 10, 515,181 and to the independent claim 1 of the Patent 10,515,183; dependent claims 2-10, 12-15, 17-20 of the Application correspond to the dependent claims 9-15 of the Patent 10, 515,181 and to the dependent claims 2-11 of the Patent 10,515,183. The corresponding claims are different in their wording, but clearly recite the same subject matter.

Allowable Subject Matter
6.	Claims 1-20 comprise allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
02/13/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851